Exhibit 10.36
 


First Amendment to Second Amended and Restated Credit Agreement
 
This First Amendment to Second Amended and Restated Credit Agreement (herein,
the “Amendment”) is entered into as of February 3, 2010, among ITT Educational
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders party to
the hereinafter defined Credit Agreement (the “Lenders”) and JPMorgan Chase
Bank, National Association, as Administrative Agent (the “Administrative
Agent”).
 
Preliminary Statements
 
A.The Borrower, the Lenders and the Administrative Agent entered into a certain
Second Amended and Restated Credit Agreement dated as of January 11, 2010 (the
Credit Agreement, as the same may have been amended prior to the date hereof,
being referred to herein as the “Credit Agreement”).  All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.
 
B.The Borrower has requested that the Lenders make certain amendments to the
financial covenants set forth in the Credit Agreement, and the Lenders are
willing to do so under the terms and conditions set forth in this Amendment.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:  
 
  Section 1.
Amendments.

 
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
 
1.1.Section 5.11 of the Credit Agreement is hereby amended by amending and
restating Section 5.11 thereof in its entirety to read as follows:
 
Section 5.11. Financial Covenants.  The Borrower and its Subsidiaries shall
have, on a consolidated basis (except as otherwise provided in the definition of
“DOE Ratio” herein):
 
(a)Leverage Ratio.  A Leverage Ratio, as determined as of the end of each fiscal
quarter, of not greater than 1.0 to 1.0.
 
(b)Unrestricted Cash and Investments to Indebtedness.  A ratio of (i) the
combination of unrestricted cash and unrestricted investments (including any
investments in the Custodial Account), to (ii) Indebtedness, of not less than
1.10 to 1.0, as of (A) the last day of each calendar month (the “Testing Date”),
or (B) any day after the related Testing Date but on or before the fifth
calendar day immediately succeeding the related Testing Date, with the Borrower
being entitled to choose as of which date within the parameters specified in
clauses (A) and (B) that this ratio is measured each month, which date the
Borrower will specify on the related certificate provided by the Borrower
pursuant to Sections 5.01(c) and 5.01(d).
 
(c)DOE Financial Responsibility Composite Ratio.  A DOE Ratio determined as of
the last day of any fiscal year to be greater than or equal to 1.50:1.00.
 
1.2.Schedule I to Exhibit F-1 to the Credit Agreement and Schedule I to
Exhibit F-2 to the Credit Agreement are hereby amended and restated in their
entirety to read, respectively, in such order as such Schedules are attached
hereto.
 
 
 

--------------------------------------------------------------------------------

 
  Section 2.
Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
2.1.The Borrower, the Required Lenders and the Administrative Agent shall have
executed and delivered this Amendment.
 
2.2.The Administrative Agent shall have received copies (executed or certified,
as may be appropriate) of all legal documents or proceedings taken in connection
with the execution and delivery of this Amendment to the extent the
Administrative Agent or its counsel may reasonably request.
 
2.3.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.
 
  Section 3.
Representations.

 
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Lenders that as of the date hereof (a)  the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct and (b) the Borrower is in compliance with the terms and
conditions of the Credit Agreement and no Default or Event of Default has
occurred and is continuing under the Credit Agreement or shall result after
giving effect to this Amendment.
 
  Section 4.
Miscellaneous.

 
4.1.The Borrower heretofore executed and delivered to the Administrative Agent
the Security Agreement, the Control Agreement and certain other Collateral
Documents. The Borrower hereby acknowledges and agrees that the Liens created
and provided for by the Collateral Documents continue to secure, among other
things, the obligations of the Borrower arising under the Credit Agreement as
amended hereby; and the Collateral Documents and the rights and remedies of the
Administrative Agent and the Lenders thereunder, the obligations of the Borrower
thereunder, and the Liens created and provided for thereunder remain in full
force and effect and shall not be affected, impaired or discharged
hereby.  Nothing herein contained shall in any manner affect or impair the
priority of the liens and security interests created and provided for by the
Collateral Documents as to the indebtedness which would be secured thereby prior
to giving effect to this Amendment.
 
4.2.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms.  Reference to
this specific Amendment need not be made in the Credit Agreement, any promissory
note executed in connection with the Credit Agreement, or any other instrument
or document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.
 
4.3.The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the fees and expenses of
counsel for the Administrative Agent.
 
4.4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original.  This Amendment shall be governed by the laws of the State of New
York.
 
[Signature Page to Follow]
 




 
-2-

--------------------------------------------------------------------------------

 
 
This First Amendment to Second Amended and Restated Credit Agreement is entered
into as of the date and year first above written.
 
                            ITT Educational Services, Inc.
 
 
By  /s/ Daniel M. Fitzpatrick

 
Name: Daniel M. Fitzpatrick

 
Title: Executive Vice President, CFO

 
                            JPMorgan Chase Bank, National Association,
                               individually as a Lender and as Administrative
Agent
 
 
By  /s/ John V. Schlechte

 
Name: John V. Schlechte

 
Title: Senior Vice President

 
                            Bank of America, N.A., as a Lender
 
 
By  /s/ Adam M. Goettsche

 
Name: Adam M. Goettsche

 
Title: Senior Vice President





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to First Amendment]

 
 

--------------------------------------------------------------------------------

 
Schedule I
 
Compliance Certificate
 

 
Period Ended
Leverage Ratio (calculated quarterly)
 
Total Indebtedness
 
EBITDA (four consecutive quarters)
 
Leverage Ratio
 
Maximum = 1.0 to 1.0
   
Period Ended (Specify Date of Calculation)
Unrestricted Cash and Investments to Indebtedness Ratio (calculated monthly)
 
Total Indebtedness
 
Cash & Investments to Indebtedness Ratio
 
Minimum = 1.10 to 1.0
   
Period Ended
DOE Ratio (calculated annually)
 
DOE Ratio (as defined)
 
Minimum = 1.50 to 1.0
 





 


 
 

--------------------------------------------------------------------------------

 
Schedule I
 
Compliance Certificate
 

 
Period Ended (Specify Date of Calculation)
Unrestricted Cash and Investments to Indebtedness Ratio (calculated monthly)
 
Total Indebtedness
 
Cash & Investments to Indebtedness Ratio
 
Minimum = 1.10 to 1.0
 




